DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because according to MPEP 2106.03, the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. The claimed “non-transitory medium” of claim 32 does not fall in any of the four categories mentioned. A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps, and although claim 32 has instructions, “non-transitory medium” itself is not a process. A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices and this category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result, and claim 32 does not have any mechanical device part. The “non-transitory medium” of claim 32 is not a "a tangible article that is given a new form, quality, property, or combination through man-made or artificial means” therefore is doesn’t fall in the manufacture category. Also, a composition of matter is a "combination of two or more substances and includes all composite articles,” which the “non-transitory medium” claim 32 does not fall within. Therefore, claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter and does not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12-14, 16, 18-20, 26-27, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 20140010407 A1), hereinafter referred to as Sinha, in view of Milovanovic et al. (US 20200226762 A1), hereinafter referred to as Milovanovic.

Regarding claim 1, Sinha discloses an apparatus (para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), comprising: 
a screen configured to present graphics for the user (para. 0067, “simplified computing device of FIG. 13 may also include other optional components, such as, for example, one or more conventional display device(s) 24”); 
a camera system configured to view an environment in which the user is located (para. 0003, “video camera used to capture sequential image frames of an environment”); and 
a processing unit (Fig. 13, GPUs 14) coupled to the camera system (para. 0003, “video camera used to capture sequential image frames of an environment”), the processing unit (Fig. 13, GPUs 14) configured to: 
obtain a feature detection response (para. 0043, “It is noted that cornerness refers to a quantity that is defined in the well known Harrison Corner Extraction algorithm. In one embodiment, the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame”) for a first image (para. 0028, “image frames are input from the video camera as they are captured”, the first image is the previous frame), 
divide the feature detection response into a plurality of patches having a first patch and a second patch (para. 0043, the image frame is divided into different search window, “The tracked keypoints from the prior frame are compared to all the keypoint in the current frame, within a .rho..times..rho. search window around its respective positions in the prior frame”, para. 0044, “prescribed sized and shaped search window that is centered on a location”, the keypoints are also tracked in the previous frame, para. 0046, “the features found in the image (e.g., Harris corner) used to identify a keypoint have an associated pixel region (e.g., 9.times.9 pixels)”), 
determine a first maximum value associated with the first patch of the feature detection response (para. 0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001. Next, for a .mu..times..mu. pixel, square patch around each keypoint, a 256-bit Binary Robust Independent Elementary Feature (BRIEF) descriptor is computed. BRIEF descriptors lack rotational and scale invariance, but can be computed very fast. The tracked keypoints from the prior frame are compared to all the keypoint in the current frame, within a .rho..times..rho. search window around its respective positions in the prior frame.”, the maximum cornerness is determined within the search window), and 
identify a first set of one or more features (para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame. Next, for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”) for a first region of the second image (para. 0046, “the features found in the image (e.g., Harris corner) used to identify a keypoint have an associated pixel region (e.g., 9.times.9 pixels).”, the second image is the current image) based on a first criterion that relates to the determined first maximum value (para. 0044, “As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame.”).

Sinha does not expressly disclose that the apparatus is configured for head-worn by a user.
	However, Milovanovic teaches an apparatus (para. 0020, computing device(s) 102 (and/or the computing device(s) 130), Abstract, Milovanovic also teaches corner detection) is configured for head-worn by a user (para. 0020, “computing device(s) 102 (and/or the computing device(s) 130) may include a smart phone, a laptop computer, a tablet computer, a desktop computer, a wearable device, a game console, a virtual reality system (e.g., a headset, a computer, a vehicle, a game console, remote(s), controller(s), and/or other components)”, headset is configured to be head worn by a user).
Sinha and Milovanovic are both considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Sinha to incorporate the teachings of Milovanovic that the apparatus is configured for head-worn by a user. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to localize, identify, detect position and orientation, and track the objects in a scene or environment (Milovanovic, para. 0001).

Sinha teaches identifying a first set of one or more features for a first region of the second image based on a first criterion that relates to the determined first maximum value which is different than the limitation on the claim in which the first set of one or more features is identified for a first region of the first image. Sinha does not expressly disclose identify a first set of one or more features for a first region of the first image based on a first criterion that relates to the determined first maximum value.
	However, Milovanovic teaches identify a first set of one or more features (para. 0031, “each pixel may be assigned a value of white or black using the mean value as the threshold (e.g., (maximum+minimum)/2)”, para. 0032, “as a result of the adaptive thresholding 136, regions 212 (e.g., white regions 212A and black regions 212B) of black pixels adjacent white pixels and white pixels adjacent black pixels may remain black and white after adaptive thresholding 136, while other portions 214 of the converted image 210 (e.g., the pixels therein) may be gray (e.g., as illustrated by the closely spaced diagonal lines). For example, regions where a tile of black pixels is surrounded by tiles of black pixels may not have high enough contrast, and thus may be converted to gray. In some examples, any of the pixels assigned with a pixel value representative of gray (or another color indicative of an unimportant pixel for identification of fiducial markers) may be excluded from any future processing blocks of the process 132 (e.g., the image segmenter 108, when executing image segmentation 138, may exclude these pixels from processing), the threshold was used to identify the white and black pixels as seen Fig. 3) for a first region (Fig.3) of the first image (para. 0031, “When implementing adaptive thresholding 136, the thresholder 106 may convert the input image 202 into a grayscale version of the input image 202 (e.g., a grayscale input image). Once the grayscale input image is generated, adaptive thresholding 136 may be executed in order to find minimum and maximum values in a region around each pixel of the grayscale input image.” and “each pixel may be assigned a value of white or black using the mean value as the threshold (e.g., (maximum+minimum)/2)”), based on a first criterion that relates to the determined first maximum value (para. 0031, “each pixel may be assigned a value of white or black using the mean value as the threshold (e.g., (maximum+minimum)/2)”, the criterion is the threshold that was derived from the maximum and minimum value derived from the input image).
Sinha and Milovanovic are both considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Sinha to incorporate the teachings of Milovanovic to identify a first set of one or more features for a first region of the first image based on a first criterion that relates to the determined first maximum value. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because adaptive thresholding may allow for consistent differentiation (Milovanovic, para. 0033).

Regarding claim 2, the combination of Sinha in view of Milovanovic discloses the apparatus of claim 1 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the one or more features comprises one or more corners, one or more edges, or one or more user-defined shapes (para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame. Next, for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”).

Regarding claim 3, the combination of Sinha in view of Milovanovic discloses the apparatus of claim 1 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the processing unit (Sinha, Fig. 13, GPUs 14) is also configured to obtain a relative factor (Sinha, para. 0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001”, gamma is the relative factor), and multiply the maximum value by the relative factor to obtain a first threshold value (Sinha, para. 0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001”, gamma is the relative factor).

Regarding claim 12, the combination of Sinha in view of Milovanovic discloses the apparatus of claim 1 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the processing unit (Sinha, Fig. 13, GPUs 14) is also configured to: determine a second maximum value in the second patch of the feature detection response (Sinha, para. 0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001. Next, for a .mu..times..mu. pixel, square patch around each keypoint, a 256-bit Binary Robust Independent Elementary Feature (BRIEF) descriptor is computed. BRIEF descriptors lack rotational and scale invariance, but can be computed very fast. The tracked keypoints from the prior frame are compared to all the keypoint in the current frame, within a .rho..times..rho. search window around its respective positions in the prior frame.”, the maximum cornerness is determined within the search window, para. 0046, “the features found in the image (e.g., Harris corner) used to identify a keypoint have an associated pixel region (e.g., 9.times.9 pixels)”, the search window traverse so there are more than one patch), and identify a second set of one or more features in a second region of the first image based on a second criterion that relates to the second maximum value (Sinha, para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame. Next, for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”, Milavanovic teaches identifying the one or more features are identified in the first image).

Regarding claim 13, the combination of Sinha in view of Milovanovic discloses the apparatus of claim 1 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the processing unit (Sinha, Fig. 13, GPUs 14) is configured to obtain the feature detection response by performing feature detection on the first image, or by receiving the feature detection response from a device that is configured to perform feature detection on the first image (Sinha, para. 0043 , “Harris corners are extracted in the current frame. Corners having a cornerness value greater than an adaptive contrast-sensitive threshold are designated as keypoints. It is noted that cornerness refers to a quantity that is defined in the well known Harrison Corner Extraction algorithm.”).

Regarding claim 14, the combination of Sinha in view of Milovanovic discloses the apparatus of claim 1 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the processing unit (Sinha, Fig. 13, GPUs 14) comprises a feature detector configured to perform feature detection to obtain the feature detection response (Sinha, para. 0043 , “Harris corners are extracted in the current frame. Corners having a cornerness value greater than an adaptive contrast-sensitive threshold are designated as keypoints. It is noted that cornerness refers to a quantity that is defined in the well known Harrison Corner Extraction algorithm.”, the feature detector is the Harris corner algorithm).

Regarding claim 16, the combination of Sinha in view of Milovanovic discloses the apparatus of claim 1 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the processing unit (Sinha, Fig. 13, GPUs 14) comprises a divider configured to divide the feature detection response into the plurality of patches (para. 0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001. Next, for a .mu..times..mu. pixel, square patch around each keypoint, a 256-bit Binary Robust Independent Elementary Feature (BRIEF) descriptor is computed. BRIEF descriptors lack rotational and scale invariance, but can be computed very fast. The tracked keypoints from the prior frame are compared to all the keypoint in the current frame, within a .rho..times..rho. search window around its respective positions in the prior frame.”, the search window is the divider), and a selector configured to select a response value from a plurality of response values in the feature detection response that has the highest value as the first maximum value (Sinha, para.0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001”, the maximum value is selected to be used for the threshold).

Regarding claim 18, the combination of Sinha in view of Milovanovic discloses the apparatus of claim 1 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the processing unit (Sinha, Fig. 13, GPUs 14) is configured to create a map (Sinha, para. 0046, “Once the tracked keypoints in the current image frame have been identified, a current version of a tracking table is generated”, para. 0037, “a mapping between each database descriptors and its corresponding 3D point in the 3DR is saved in a lookup table”),  based at least in part on the first set of the one or more features (Sinha, para. 0046, “Once the tracked keypoints in the current image frame have been identified, a current version of a tracking table is generated”, the tracked keypoints are the identified features), and to perform localization of the user based on the created map (para. 0063, “this procedure localizes frame f, given the 3DR map M, and a track table T”).

Regarding claim 19, Sinha teaches a method (Fig. 6A), comprising: 
obtaining a feature detection response (para. 0043, “It is noted that cornerness refers to a quantity that is defined in the well known Harrison Corner Extraction algorithm. In one embodiment, the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame”) for a first image (para. 0028, “image frames are input from the video camera as they are captured”, the first image is the previous frame), 
dividing the feature detection response into a plurality of patches having a first patch and a second patch (para. 0043, the image frame is divided into different search window, “The tracked keypoints from the prior frame are compared to all the keypoint in the current frame, within a .rho..times..rho. search window around its respective positions in the prior frame”, para. 0044, “prescribed sized and shaped search window that is centered on a location”, the keypoints are also tracked in the previous frame, para. 0046, “the features found in the image (e.g., Harris corner) used to identify a keypoint have an associated pixel region (e.g., 9.times.9 pixels)”), 
determining a first maximum value associated with the first patch of the feature detection response (para. 0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001. Next, for a .mu..times..mu. pixel, square patch around each keypoint, a 256-bit Binary Robust Independent Elementary Feature (BRIEF) descriptor is computed. BRIEF descriptors lack rotational and scale invariance, but can be computed very fast. The tracked keypoints from the prior frame are compared to all the keypoint in the current frame, within a .rho..times..rho. search window around its respective positions in the prior frame.”, the maximum cornerness is determined within the search window), and 
identifying a first set of one or more features (para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame. Next, for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”) for a first region of the second image (para. 0046, “the features found in the image (e.g., Harris corner) used to identify a keypoint have an associated pixel region (e.g., 9.times.9 pixels).”, the second image is the current image) based on a first criterion that relates to the determined first maximum value (para. 0044, “As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame.”).

Sinha does not expressly disclose a method performed by a head-worn image display device.
	However, Milovanovic teaches a method (para.0004, “systems and methods are disclosed that use computer vision processing”) performed by a head-worn image display device (para. 0020, “computing device(s) 102 (and/or the computing device(s) 130) may include a smart phone, a laptop computer, a tablet computer, a desktop computer, a wearable device, a game console, a virtual reality system (e.g., a headset, a computer, a vehicle, a game console, remote(s), controller(s), and/or other components)”, headset is configured to be head worn by a user).
Sinha and Milovanovic are both considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Sinha to incorporate the teachings of Milovanovic of a method performed by a head-worn image display device. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to localize, identify, detect position and orientation, and track the objects in a scene or environment (Milovanovic, para. 0001).

Sinha teaches identifying a first set of one or more features for a first region of the second image based on a first criterion that relates to the determined first maximum value which is different than the limitation on the claim in which the first set of one or more features is identified for a first region of the first image. Sinha does not expressly disclose identify a first set of one or more features for a first region of the first image based on a first criterion that relates to the determined first maximum value.
	However, Milovanovic teaches identifying a first set of one or more features (para. 0031, “each pixel may be assigned a value of white or black using the mean value as the threshold (e.g., (maximum+minimum)/2)”, para. 0032, “as a result of the adaptive thresholding 136, regions 212 (e.g., white regions 212A and black regions 212B) of black pixels adjacent white pixels and white pixels adjacent black pixels may remain black and white after adaptive thresholding 136, while other portions 214 of the converted image 210 (e.g., the pixels therein) may be gray (e.g., as illustrated by the closely spaced diagonal lines). For example, regions where a tile of black pixels is surrounded by tiles of black pixels may not have high enough contrast, and thus may be converted to gray. In some examples, any of the pixels assigned with a pixel value representative of gray (or another color indicative of an unimportant pixel for identification of fiducial markers) may be excluded from any future processing blocks of the process 132 (e.g., the image segmenter 108, when executing image segmentation 138, may exclude these pixels from processing), the threshold was used to identify the white and black pixels as seen Fig. 3) for a first region (Fig.3) of the first image (para. 0031, “When implementing adaptive thresholding 136, the thresholder 106 may convert the input image 202 into a grayscale version of the input image 202 (e.g., a grayscale input image). Once the grayscale input image is generated, adaptive thresholding 136 may be executed in order to find minimum and maximum values in a region around each pixel of the grayscale input image.” and “each pixel may be assigned a value of white or black using the mean value as the threshold (e.g., (maximum+minimum)/2)”), based on a first criterion that relates to the determined first maximum value (para. 0031, “each pixel may be assigned a value of white or black using the mean value as the threshold (e.g., (maximum+minimum)/2)”, the criterion is the threshold that was derived from the maximum and minimum value derived from the input image).
Sinha and Milovanovic are both considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Sinha to incorporate the teachings of Milovanovic to identify a first set of one or more features for a first region of the first image based on a first criterion that relates to the determined first maximum value. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because adaptive thresholding may allow for consistent differentiation (Milovanovic, para. 0033).

Regarding claim 20, the combination of Sinha in view of Milovanovic discloses the method of claim 19 (Sinha, Fig. 6A), further comprising obtaining a relative factor (Sinha, para. 0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001”, gamma is the relative factor), and multiplying the maximum value by the relative factor to obtain a first threshold value (Sinha, para. 0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001”, gamma is the relative factor).

Regarding claim 26, the combination of Sinha in view of Milovanovic discloses the method of claim 19 (Sinha, Fig. 6A), further comprising: determinining a second maximum value in the second patch of the feature detection response (Sinha, para. 0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001. Next, for a .mu..times..mu. pixel, square patch around each keypoint, a 256-bit Binary Robust Independent Elementary Feature (BRIEF) descriptor is computed. BRIEF descriptors lack rotational and scale invariance, but can be computed very fast. The tracked keypoints from the prior frame are compared to all the keypoint in the current frame, within a .rho..times..rho. search window around its respective positions in the prior frame.”, the maximum cornerness is determined within the search window, para. 0046, “the features found in the image (e.g., Harris corner) used to identify a keypoint have an associated pixel region (e.g., 9.times.9 pixels)”, the search window traverse so there are more than one patch), and identifying a second set of one or more features in a second region of the first image based on a second criterion that relates to the second maximum value (Sinha, para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame. Next, for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”, Milavanovic teaches identifying the one or more features are identified in the first image).

Regarding claim 27, the combination of Sinha in view of Milovanovic discloses the method of claim 19 (Sinha, Fig. 6A), wherein the act of obtaining the feature detection response comprises performing feature detection on the first image (Sinha, para. 0043 , “Harris corners are extracted in the current frame. Corners having a cornerness value greater than an adaptive contrast-sensitive threshold are designated as keypoints. It is noted that cornerness refers to a quantity that is defined in the well known Harrison Corner Extraction algorithm.”, the feature detector is the Harris corner algorithm).

Regarding claim 29, the combination of Sinha in view of Milovanovic discloses the method of claim 19 (Sinha, Fig. 6A), wherein the act of determining the first maximum value is performed by a selector selecting a response value from a plurality of response values in the feature detection response that has the highest value as the first maximum value (Sinha, para.0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001”, the maximum value is selected to be used for the threshold).

Regarding claim 31, the combination of Sinha in view of Milovanovic discloses the method of claim 19 (Sinha, Fig. 6A), further comprising creating a map (Sinha, para. 0046, “Once the tracked keypoints in the current image frame have been identified, a current version of a tracking table is generated”, para. 0037, “a mapping between each database descriptors and its corresponding 3D point in the 3DR is saved in a lookup table”),  based at least in part on the first set of the one or more features (Sinha, para. 0046, “Once the tracked keypoints in the current image frame have been identified, a current version of a tracking table is generated”, the tracked keypoints are the identified features), and performing localization of the user based on the created map (para. 0063, “this procedure localizes frame f, given the 3DR map M, and a track table T”).

Regarding claim 32, Sinha teaches a non-transitory medium storing instructions (para. 0067, “storage devices 26”), an execution of which by a processing unit (Fig. 13, GPUs 14) of will cause a method (Fig. 6A) to be performed, the method (Fig. 6A) comprising: 
obtaining a feature detection response (para. 0043, “It is noted that cornerness refers to a quantity that is defined in the well known Harrison Corner Extraction algorithm. In one embodiment, the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame”) for a first image (para. 0028, “image frames are input from the video camera as they are captured”, the first image is the previous frame), 
dividing the feature detection response into a plurality of patches having a first patch and a second patch (para. 0043, the image frame is divided into different search window, “The tracked keypoints from the prior frame are compared to all the keypoint in the current frame, within a .rho..times..rho. search window around its respective positions in the prior frame”, para. 0044, “prescribed sized and shaped search window that is centered on a location”, the keypoints are also tracked in the previous frame, para. 0046, “the features found in the image (e.g., Harris corner) used to identify a keypoint have an associated pixel region (e.g., 9.times.9 pixels)”), 
determining a first maximum value associated with the first patch of the feature detection response (para. 0043, “the adaptive threshold is set to .gamma.{tilde over (r)}. where {tilde over (r)} is the maximum cornerness of keypoints in the previous frame and .gamma.=0.001. Next, for a .mu..times..mu. pixel, square patch around each keypoint, a 256-bit Binary Robust Independent Elementary Feature (BRIEF) descriptor is computed. BRIEF descriptors lack rotational and scale invariance, but can be computed very fast. The tracked keypoints from the prior frame are compared to all the keypoint in the current frame, within a .rho..times..rho. search window around its respective positions in the prior frame.”, the maximum cornerness is determined within the search window), and 
identifying a first set of one or more features (para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame. Next, for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”) for a first region of the second image (para. 0046, “the features found in the image (e.g., Harris corner) used to identify a keypoint have an associated pixel region (e.g., 9.times.9 pixels).”, the second image is the current image) based on a first criterion that relates to the determined first maximum value (para. 0044, “As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame.”).

Sinha does not expressly disclose a head-worn image display device.
	However, Milovanovic teaches a head-worn image display device (para. 0020, “computing device(s) 102 (and/or the computing device(s) 130) may include a smart phone, a laptop computer, a tablet computer, a desktop computer, a wearable device, a game console, a virtual reality system (e.g., a headset, a computer, a vehicle, a game console, remote(s), controller(s), and/or other components)”, headset is configured to be head worn by a user).
Sinha and Milovanovic are both considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Sinha to incorporate the teachings of Milovanovic of a head-worn image display device. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to localize, identify, detect position and orientation, and track the objects in a scene or environment (Milovanovic, para. 0001).

Sinha teaches identifying a first set of one or more features for a first region of the second image based on a first criterion that relates to the determined first maximum value which is different than the limitation on the claim in which the first set of one or more features is identified for a first region of the first image. Sinha does not expressly disclose identify a first set of one or more features for a first region of the first image based on a first criterion that relates to the determined first maximum value.
	However, Milovanovic teaches identifying a first set of one or more features (para. 0031, “each pixel may be assigned a value of white or black using the mean value as the threshold (e.g., (maximum+minimum)/2)”, para. 0032, “as a result of the adaptive thresholding 136, regions 212 (e.g., white regions 212A and black regions 212B) of black pixels adjacent white pixels and white pixels adjacent black pixels may remain black and white after adaptive thresholding 136, while other portions 214 of the converted image 210 (e.g., the pixels therein) may be gray (e.g., as illustrated by the closely spaced diagonal lines). For example, regions where a tile of black pixels is surrounded by tiles of black pixels may not have high enough contrast, and thus may be converted to gray. In some examples, any of the pixels assigned with a pixel value representative of gray (or another color indicative of an unimportant pixel for identification of fiducial markers) may be excluded from any future processing blocks of the process 132 (e.g., the image segmenter 108, when executing image segmentation 138, may exclude these pixels from processing), the threshold was used to identify the white and black pixels as seen Fig. 3) for a first region (Fig.3) of the first image (para. 0031, “When implementing adaptive thresholding 136, the thresholder 106 may convert the input image 202 into a grayscale version of the input image 202 (e.g., a grayscale input image). Once the grayscale input image is generated, adaptive thresholding 136 may be executed in order to find minimum and maximum values in a region around each pixel of the grayscale input image.” and “each pixel may be assigned a value of white or black using the mean value as the threshold (e.g., (maximum+minimum)/2)”), based on a first criterion that relates to the determined first maximum value (para. 0031, “each pixel may be assigned a value of white or black using the mean value as the threshold (e.g., (maximum+minimum)/2)”, the criterion is the threshold that was derived from the maximum and minimum value derived from the input image).
Sinha and Milovanovic are both considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory medium as taught by Sinha to incorporate the teachings of Milovanovic to identify a first set of one or more features for a first region of the first image based on a first criterion that relates to the determined first maximum value. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because adaptive thresholding may allow for consistent differentiation (Milovanovic, para. 0033).

Claims 4-6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Milovanovic in further view of Wang (US 20190164291 A1), hereinafter referred to as Wang.

Regarding claim 4, the combination of Sinha in view of Milovanovic discloses the apparatus of claim 3 (Sinha, para. 0020, computing device(s) 102 (and/or the computing device(s) 130), Abstract, Milovanovic also teaches corner detection).

The combination of Sinha in view of Milovanovic does not explicitly disclose wherein the processing unit is also configured to obtain a second threshold value, the second threshold value being an absolute threshold.
	However, Wang discloses wherein the processing unit (para. 0115, “the processing unit 202-1”) is also configured to obtain a second threshold value (para. 0124, Wang teaches using first and second threshold value to determine an object in the image which is the bone tissue, “the first threshold may be fixed during an iteration, the second threshold and the boundary threshold may be variable during the iteration”, the first threshold of Wang reads onto the second threshold value in the limitation, the second threshold value of Wang reads onto the first threshold value which is variable or adaptive during the iteration) , the second threshold value being an absolute threshold (para. 0124, Wang teaches using first and second threshold value to determine an object in the image which is the bone tissue, “the first threshold may be fixed during an iteration, the second threshold and the boundary threshold may be variable during the iteration”, the first threshold is fixed which is an absolute threshold).
Wang is considered to be analogous to the claimed invention because they are in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by the combination of Sinha in view of Milovanovic to incorporate the teachings of Wang wherein the processing unit is also configured to obtain a second threshold value, the second threshold value being an absolute threshold. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the determination or identification more accurate (Wang, para. 0003).

Regarding claim 5 the combination of Sinha in view of Milovanovic in further view of Wang discloses the apparatus of claim 4 (Sinha, para. 0020, computing device(s) 102 (and/or the computing device(s) 130), Abstract, Milovanovic also teaches corner detection), wherein the criterion comprises a criterion value that is the larger (Sinha, para. 0044, candidate keypoint exceeds an adaptive cornerness threshold) of the first threshold value and the second threshold value (Sinha teaches the adaptive cornerness threshold which reads onto the first threshold value and Wang teaches (para.0124)  the first and second threshold where one of them is adaptive and the other one is fixed).

Regarding claim 6, the combination of Sinha in view of Milovanovic in further view of Wang discloses the apparatus of claim 5 (Sinha, para. 0020, computing device(s) 102 (and/or the computing device(s) 130), Abstract, Milovanovic also teaches corner detection), wherein the processing unit (Sinha, Fig. 13, GPUs 14) is configured to identify response value(s) in the first patch of the feature detection response that is larger than the criterion value to identify the one or more features in the first set (Sinha, para. 0044, “for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”).

Regarding claim 21, the combination of Sinha in view of Milovanovic discloses the method of claim 20 (Sinha, Fig. 6A).

The combination of Sinha in view of Milovanovic does not explicitly disclose obtaining a second threshold value, the second threshold value being an absolute threshold.
	However, Wang discloses obtaining a second threshold value (para. 0124, Wang teaches using first and second threshold value to determine an object in the image which is the bone tissue, “the first threshold may be fixed during an iteration, the second threshold and the boundary threshold may be variable during the iteration”, the first threshold of Wang reads onto the second threshold value in the limitation, the second threshold value of Wang reads onto the first threshold value which is variable or adaptive during the iteration) , the second threshold value being an absolute threshold (para. 0124, Wang teaches using first and second threshold value to determine an object in the image which is the bone tissue, “the first threshold may be fixed during an iteration, the second threshold and the boundary threshold may be variable during the iteration”, the first threshold is fixed which is an absolute threshold).
Wang is considered to be analogous to the claimed invention because they are in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Sinha in view of Milovanovic to incorporate the teachings of Wang obtaining a second threshold value, the second threshold value being an absolute threshold. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the determination or identification more accurate (Wang, para. 0003).

Regarding claim 22, the combination of Sinha in view of Milovanovic in further view of Wang discloses the method of claim 21 (Sinha, Fig. 6A), wherein the criterion comprises a criterion value that is the larger (Sinha, para. 0044, candidate keypoint exceeds an adaptive cornerness threshold) of the first threshold value and the second threshold value (Sinha teaches the adaptive cornerness threshold which reads onto the first threshold value and Wang teaches (para.0124)  the first and second threshold where one of them is adaptive and the other one is fixed).

Regarding claim 23, the combination of Sinha in view of Milovanovic in further view of Wang discloses the method of claim 22 (Sinha, Fig. 6A), wherein the act of identifying the first set of one or more features (Sinha, para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame. Next, for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”) comprises identifying response value(s) in the first patch of the feature detection response that is larger than the criterion value to identify the one or more features in the first set (Sinha, para. 0044, “for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”).


Claims 7-11, 15, 17, 24-25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Milovanovic in further view of Rosten et al. “Faster and Better: A Machine Learning Approach to Corner Detection” (November 2008), hereinafter referred to as Rosten.

Regarding claim 7, the combination of Sinha in view of Milovanovic discloses apparatus of claim 1 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the processing unit (Sinha, Fig. 13, GPUs 14)  is configured to identify the one or more features in the first set (Sinha, para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame. Next, for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”).

The combination of Sinha in view of Milovanovic does not expressly disclose wherein the processing unit is configured to identify the one or more features in the first set also based on a second criterion having a mask size for non-maxima suppression.
	However, Rosten teaches wherein the processing unit (Section 6.2, “3.0 GHz Pentium 4D which is representative of a modern desktop computer”, Rosten also teaches corner detection) is configured to identify the one or more features in the first set (Section 3.2, Rosten explain the process of identifying the corners in the images, “Stage 2 employs the algorithm used in ID3 [98] and begins by selecting the x which yields the most information about whether the candidate pixel is a corner, measured by the entropy of Kp.”) also based on a second criterion having a mask size for non-maxima suppression (Section 3.2, “These are labeled using a straightforward implementation of the segment test criterion for n and a convenient threshold.” Rosten teaches using threshold as the first criterion, Section 3.3 (Nonmaximal Suppresion), “Nonmaximal suppression is performed in a 3×3 mask.”, Rosten also teaches having a mask size for non-maxima suppression).
Rosten is considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by the combination of Sinha in view of Milovanovic to incorporate the teachings of Rosten wherein the processing unit is configured to identify the one or more features in the first set also based on a second criterion having a mask size for non-maxima suppression. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more efficient (Rosten, Section 3.3).

Regarding claim 8, the combination of Sinha in view of Milovanovic in further view of Rosten discloses the apparatus of claim 7 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the mask size for the non-maxima suppression is 3x3 (Section 3.3 (Nonmaximal Suppresion), “Nonmaximal suppression is performed in a 3×3 mask.”, Rosten also teaches having a mask size for non-maxima suppression).

Regarding claim 9, the combination of Sinha in view of Milovanovic in further view of Rosten discloses the apparatus of claim 7 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the non-maxima suppression (Section 3.3 (Nonmaximal Suppresion), “Nonmaximal suppression is performed in a 3×3 mask.”, Rosten also teaches having a mask size for non-maxima suppression) is for eliminating duplicate detected features within a moving mask having the mask size (Section 3.3, Fig. 2, repeatability is tested).

Regarding claim 10, the combination of Sinha in view of Milovanovic in further view of Rosten discloses the apparatus of claim 7 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the processing unit  (Sinha, Fig. 13, GPUs 14) is configured to determine a pixel in the first region of the first image as a feature (Sinha, para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame”) (1) if a response value in the feature detection response for the first pixel is larger than a criterion value obtained based on the first maximum value (Sinha, para. 0044, “for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”), and (2) if the response value for the first pixel is larger than all surrounding values in a mask with the mask size (Rosten, Section 3.3, the mask size is 3x3 and “The corner strength is, therefore, defined to be the maximum value of t for which a noint is detected as a corner.”).

Regarding claim 11, the combination of Sinha in view of Milovanovic in further view of Rosten discloses the apparatus of claim 10 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”), wherein the condition (1) is the first criterion, and the condition (2) is the second criterion (Rosten teaches that the threshold is the first criterion and nonmaximal suppression is the second criterion in Section 3.2 and Section 3.3).

Regarding claim 15, the combination of Sinha in view of Milovanovic the apparatus of claim 14 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”)

The combination of Sinha in view of Milovanovic does not expressly disclose wherein the feature detector is configured to perform the feature detection based on a Scale-Invariant Feature Transform (SIFT) algorithm, a Features from Accelerated Segment Test (FAST) algorithm, or a Shi-Thomasi algorithm.
	However, Rosten teaches wherein the feature detector is configured to perform the feature detection based on a Scale-Invariant Feature Transform (SIFT) algorithm, a Features from Accelerated Segment Test (FAST) algorithm, or a Shi-Thomasi algorithm (Section 3.1, Rosten corner detection is based on FAST algorithm).
Rosten is considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by the combination of Sinha in view of Milovanovic to incorporate the teachings of Rosten wherein the feature detector is configured to perform the feature detection based on a Scale-Invariant Feature Transform (SIFT) algorithm, a Features from Accelerated Segment Test (FAST) algorithm, or a Shi-Thomasi algorithm. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the FAST algorithm has unmatched processing speed (Rosten, Section 7).

Regarding claim 17, the combination of Sinha in view of Milovanovic discloses the apparatus of claim 1 (Sinha, para. 0065, “FIG. 13 shows a general system diagram showing a simplified computing device 10. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices”) wherein the processing unit  (Sinha, Fig. 13, GPUs 14) is configured to determine a pixel in the first region of the first image as a feature (Sinha, para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame”) (1) if a response value in the feature detection response for the first pixel is larger than a criterion value obtained based on the first maximum value (Sinha, para. 0044, “for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”).

The combination of Sinha in view of Milovanovic does not expressly disclose if the response value for the first pixel is larger than all surrounding values in a non-maxima suppression mask.
	However, Rosten teaches if the response value for the first pixel is larger than all surrounding values in a non-maxima suppression mask (Rosten, Section 3.3, the nonmaximal suppression mask size is 3x3 and “The corner strength is, therefore, defined to be the maximum value of t for which a noint is detected as a corner.”, Rosten also teaches using threshold as a criterion to identify the corners in Section 3.2).
Rosten is considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by the combination of Sinha in view of Milovanovic to incorporate the teachings of Rosten if the response value for the first pixel is larger than all surrounding values in a non-maxima suppression mask. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more efficient (Rosten, Section 3.3).

Regarding claim 24, the combination of Sinha in view of Milovanovic discloses the method of claim 19 (Sinha, Fig. 6A).
The combination of Sinha in view of Milovanovic does not expressly disclose wherein the one or more features in the first set is identified also based on a second criterion having a mask size for non-maxima suppression, wherein the non-maxima suppression is for eliminating duplicate detected features within a moving mask having the mask size.
	However, Rosten teaches wherein the one or more features in the first set is identified (Section 3.2, Rosten explain the process of identifying the corners in the images, “Stage 2 employs the algorithm used in ID3 [98] and begins by selecting the x which yields the most information about whether the candidate pixel is a corner, measured by the entropy of Kp.”) also based on a second criterion having a mask size for non-maxima suppression (Section 3.2, “These are labeled using a straightforward implementation of the segment test criterion for n and a convenient threshold.” Rosten teaches using threshold as the first criterion, Section 3.3 (Nonmaximal Suppresion), “Nonmaximal suppression is performed in a 3×3 mask.”, Rosten also teaches having a mask size for non-maxima suppression), wherein the non-maxima suppression is for eliminating duplicate detected features within a moving mask having the mask size (Section 3.3, Fig. 2, repeatability is tested).
Rosten is considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Sinha in view of Milovanovic to incorporate the teachings of Rosten wherein the one or more features in the first set is identified also based on a second criterion having a mask size for non-maxima suppression, wherein the non-maxima suppression is for eliminating duplicate detected features within a moving mask having the mask size. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more efficient (Rosten, Section 3.3).

Regarding claim 25, the combination of Sinha in view of Milovanovic discloses the method of claim 24 (Sinha, Fig. 6A), wherein the act of identifying comprises determining a pixel in the first region of the first image as a feature (Sinha, para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame”) (1) if a response value in the feature detection response for the first pixel is larger than a criterion value obtained based on the first maximum value (Sinha, para. 0044, “for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”), and (2) if the response value for the first pixel is larger than all surrounding values in a mask with the mask size (Rosten, Section 3.3, the mask size is 3x3 and “The corner strength is, therefore, defined to be the maximum value of t for which a noint is detected as a corner.”); and wherein the condition (1) is the first criterion, and the condition (2) is the second criterion (Rosten teaches that the threshold is the first criterion and nonmaximal suppression is the second criterion in Section 3.2 and Section 3.3).

Regarding claim 28, the combination of Sinha in view of Milovanovic discloses the method of claim 27 (Sinha, Fig. 6A).

The combination of Sinha in view of Milovanovic does not expressly disclose wherein the feature detector is configured to perform the feature detection based on a Scale-Invariant Feature Transform (SIFT) algorithm, a Features from Accelerated Segment Test (FAST) algorithm, or a Shi-Thomasi algorithm.
	However, Rosten teaches wherein the feature detector is configured to perform the feature detection based on a Scale-Invariant Feature Transform (SIFT) algorithm, a Features from Accelerated Segment Test (FAST) algorithm, or a Shi-Thomasi algorithm (Section 3.1, Rosten corner detection is based on FAST algorithm).
Rosten is considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Sinha in view of Milovanovic to incorporate the teachings of Rosten wherein the feature detector is configured to perform the feature detection based on a Scale-Invariant Feature Transform (SIFT) algorithm, a Features from Accelerated Segment Test (FAST) algorithm, or a Shi-Thomasi algorithm. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the FAST algorithm has unmatched processing speed (Rosten, Section 7).

Regarding claim 30, the combination of Sinha in view of Milovanovic discloses the method of claim 19 (Sinha, Fig. 6A), wherein the act of identifying comprises determining a pixel in the first region of the first image as a feature (Sinha, para. 0044, “tracking keypoints across image frames involves as indicated previously using a Harris corner detection procedure to identify candidate keypoints in the current image frame”) (1) if a response value in the feature detection response for the first pixel is larger than a criterion value obtained based on the first maximum value (Sinha, para. 0044, “for each candidate keypoint, it is determined whether a Harris corner cornerness value computed for the candidate keypoint exceeds an adaptive cornerness threshold (process action 602). As indicated previously, in one embodiment, the adaptive cornerness threshold is defined as a prescribed percentage (e.g., 0.1%) of the maximum cornerness value in the last, previously-input image frame. If it is determined that a candidate keypoint has a Harris corner cornerness value that exceeds the adaptive cornerness threshold, then it is designated as a keypoint in the current image frame (process action 604). If not, the candidate keypoint is discarded (process action 606).”).

The combination of Sinha in view of Milovanovic does not expressly disclose if the response value for the first pixel is larger than all surrounding values in a non-maxima suppression mask.
	However, Rosten teaches if the response value for the first pixel is larger than all surrounding values in a non-maxima suppression mask (Rosten, Section 3.3, the nonmaximal suppression mask size is 3x3 and “The corner strength is, therefore, defined to be the maximum value of t for which a noint is detected as a corner.”, Rosten also teaches using threshold as a criterion to identify the corners in Section 3.2).
Rosten is considered to be analogous to the claimed invention because they are in the same field of corner detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by the combination of Sinha in view of Milovanovic to incorporate the teachings of Rosten if the response value for the first pixel is larger than all surrounding values in a non-maxima suppression mask. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more efficient (Rosten, Section 3.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663